PER CURIAM.
Petitioner is granted a belated appeal of the February 13, 2013, judgments and sentences in Bay County Circuit Court ease numbers 12-001319-CFMA and 12-003076-CFMA. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
BENTON, VAN NORTWICK, and THOMAS, JJ., concur.